Citation Nr: 0013619	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Leodegario G. Guerrero


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service between October 1944 and March 1946.  
Service department records reflect that he was "missing" 
from October 1, 1944, to January 8, 1945; he served in the 
recognized guerrilla service from January 9, 1945, to 
November 4, 1945; and he served in the regular Philippine 
Army from November 5, 1945, to March 6, 1946.

The veteran died in January 1971, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim.  

In a January 1999 decision, the RO held that eligibility to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 was not established as the veteran had not been rated 
100 percent disabled due to service-connected causes for 10 
years prior to his death.  


FINDINGS OF FACT

1.  The veteran died in January 1971 as a result of fat 
embolism due to post-operative synovectomy, patellectomy, and 
transection of the tibial bone.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 

4.  The claims file contains no evidence deemed to be of 
record at the time of the veteran's death that the veteran 
was entitled to VA benefits at the time of his death.

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1999).

2.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service records associated with the claims file 
include an Army of the Philippines personal record, dated in 
November 1945, wherein the veteran expressed that, to the 
best of his knowledge and belief, he was "sound and well."  
A report of physical examination dated in November 1945 was 
negative for findings of any physical abnormality.  Service 
records also include two "Affidavit[s] for Philippine Army 
Personnel," one dated in November 1945 and one dated in 
February 1946.  In both affidavits, the veteran reported that 
he did not incur any wounds or illnesses in service.  A 
February 1946 medical report reflects that the examination 
performed pursuant to the veteran's separation from service 
was negative for any complaint, diagnosis, or treatment of 
any health disorder.

In July 1970, the RO received an application from the veteran 
requesting VA hospital treatment or domiciliary care.  The 
veteran did not list in the application the reason he was 
requesting such treatment and/or care.  In support of his 
application, the veteran had submitted a July 1969 letter 
from A. L., identified as a Provincial Governor, addressed to 
V Luna General Hospital.  A. L. recommended that the veteran 
be admitted for hospital care, because "[o]ut of his 
services in the army, he earned his present ailment, until 
now still raging against his health."  In an October 1969 
letter, Congressman L. H., of the Philippine House of 
Representatives, also recommended that the veteran be 
admitted for hospitalization.  L. H. stated that the veteran 
had expressed a need for hospitalization because of illnesses 
he contracted during his military service.  The letters from 
A. L. and L. H. did not identity the nature of the veteran's 
health disorder.

An affidavit of Sister D., dated in March 1970, was also 
submitted in support of the veteran's application for 
hospital treatment.  Sister D. reported that she had been 
assigned to a Catholic Mission, and the veteran had presented 
to the Mission's charity clinic between 1947 and 1963 for 
treatment of rheumatism.  She reported that the veteran had 
not been able to ambulate during that time without the aid of 
crutches.  Sister D. also stated that the veteran informed 
her that the rheumatism originated during his military 
service.

The veteran died in January 1971.  Terminal hospital records 
reflect that the veteran was admitted to the Veteran's 
Memorial Medical Center in Manila on January 4, 1971, after 
being diagnosed with partial ankylosis of the both knees, 
secondary to rheumatoid arthritis.  The final summary noted 
that, on admission, the veteran was unable to extend and flex 
both knees.  It was noted that pain and swelling of the right 
foot, followed by other joints of both upper and lower 
extremities, "apparently started about several years prior 
to admission."  A notation regarding the veteran's prior 
medical history expressed that he had sought treatment in 
another hospital in 1948 because of joint pain, but had been 
discharged without improvement.  The final summary reported 
that the veteran underwent synovectomy, patellectomy, and 
transection of the ilio-tibial bands on January 21, 1991.  It 
was noted that the first three post-operative days were 
uneventful except for pain, which was relieved by analgesics.  
Four days after the surgical procedures, however, the veteran 
developed sudden hypotension and dyspnea.  Emergency measures 
were performed but were unsuccessful, and the veteran died on 
January [redacted], 1971.  The terminal hospital records contain no 
findings or opinions regarding the etiological nature of the 
illnesses for which the veteran was treated prior to his 
death.  They also do not reflect any specific medical 
history, or findings or opinions, as to whether the veteran 
incurred any in-service injury or disease.

The death certificate listed fat embolism due to post-
operative synovectomy, patellectomy, and transection of the 
tibial bone as the immediate cause of death.  At the time of 
his death the veteran was not service connected for any 
injury or disease.

The RO received the appellant's claim for VA death benefits 
in October 1997.  In the application, the appellant stated 
that the veteran had been hospitalized in Bontoc General 
Hospital in 1948; he was hospitalized for three months at V 
Luna General Hospital; and he received medical care 
immediately preceding his death at Veteran's Memorial Medical 
Hospital.  

The RO attempted to obtain medical records reflecting the 
veteran's hospitalization at Bontoc General Hospital in 1948.  
A letter was received from that hospital, wherein it was 
reported that records of patients attended to in 1948 were 
not available because they had been lost during a transfer of 
records from the old facility to a new hospital.

The RO also attempted to obtain medical records reflecting 
the veteran's hospitalization at V Luna General Hospital.  In 
a December 1996 letter from that hospital, it was reported 
that the veteran's medical records were not available, as 
they were among those destroyed by "physical and natural 
calamities."  The letter stated further that a thorough 
verification provided no "trace of any sort of confinement 
hence, no documents can be issued."  Attached to the letter 
is a photograph of an unidentified male standing with the aid 
of crutches.

In June 1998, the RO issued a decision which denied the 
appellant's claim, as the veteran's death was held not to 
have been caused or contributed to by any service-connected 
disease or injury.  In the same decision, the RO held that 
the appellant was not entitled to accrued benefits, as she 
had not filed her claim for such benefits within one year 
after the date of the veteran's death, as required by 
38 U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c).  The 
appellant initiated the instant appeal in September 1998.

Legal Criteria and Analysis of Service Connection for the 
Cause of the Veteran's Death.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The Court defines a well-grounded claim as one 
that is plausible, that is, a claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Regulations of VA state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
arthritis when it is manifested to a degree of 10 percent 
disabling within one year following a veteran's release from 
active duty.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

VA law provides that a surviving spouse's claim for 
compensation or DIC will be considered to be a claim for 
death pension and accrued benefits, and a surviving spouse's 
claim for death pension will be considered to be a claim for 
death compensation or DIC and accrued benefits.  38 C.F.R. 
§ 3.152(b)(1) (1999).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997). 

In the instant case, the Board has considered the appellant's 
lay statements, and the statements of record from A. L., L. 
H., and Sister D., to the effect that the veteran's 
rheumatism was incurred during his military service, and was 
causally related to his death.  However, it must be recalled 
that, at a minimum, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury incurred in service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 506.  The 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Caluza, supra; Grottveit, 5 Vet. 
App. at 93.  Despite the appellant's good-faith contentions, 
and those of the other lay persons who have submitted 
affidavits on the appellant's behalf, there is nothing in the 
claims folder indicating that they are qualified through 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that the 
veteran's rheumatism, or any other illness the veteran might 
have incurred during his active service from 1944 to 1946 (or 
within an applicable post-service presumptive period), could 
be etiologically linked with his death approximately 25 years 
later.  The Board is cognizant that the terminal records 
contain a statement that the veteran's joint pain and 
swelling apparently started "several years" prior to his 
admission into Veteran's Memorial Medical Center in January 
1971.  However, it must be noted that the Court has held that 
evidence which is simply information recorded by medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence 
satisfying the Grottveit requirement.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Inasmuch as the service medical 
records are completely negative as to complaints of 
rheumatism (or any related disorder), the Board finds that 
the physician dictating the terminal records was merely 
providing an opinion based on the veteran's medical history 
as expressed by the veteran alone.  Moreover, inasmuch as the 
veteran's terminal hospital admission occurred approximately 
25 years after his separation from service, the term 
"several years" is simply too vague to establish that the 
veteran's disorders dated back or were related in any way to 
his military service.  Accordingly, such a statement cannot 
serve in this case as medical evidence for the purpose of 
establishing that the veteran incurred a medical disorder 
during service that could be related to his cause of death.  
The Board finds that this statement, without supporting 
clinical data or other rationale, is simply too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence.  The opinion sits by itself, 
unsupported and unexplained.  In other words, the opinion is 
purely speculative.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Hicks v. West, 12 Vet. App. 86 (1998); Sacks 
v. West, 11 Vet. App. 314 (1998); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In sum, there is simply no competent and probative evidence 
of record establishing that the veteran presented with or was 
diagnosed with rheumatism during his service or within an 
applicable presumptive period.  Thus, the Board finds that 
record lacks any competent evidence that might show the 
veteran incurred the disease during service, or within the 
applicable post-service presumption period, that is noted on 
the death certificate as the direct cause of death.

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.

Legal Criteria and Analysis of Claim for Accrued Benefits.  
Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as 
"accrued benefits") and due and unpaid for the period not 
to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows:  (1) 
his spouse, (2) his children (in equal shares), (3) his 
dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a).

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

In the instant case, service connection was not in effect for 
any disabilities at the time of the veteran's death.  
Additionally, the appellant's claim for accrued benefits was 
not filed within one year of the veteran's death.  38 
U.S.C.A. § 5121(c).  The absence of a timely claim is a bar 
to such benefits.

Therefore, the appellant has no legal entitlement to accrued 
benefits under 38 U.S.C.A. § 5121.  The Court has held that 
in a case where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis
v. Brown, 6 Vet. App. 426 (1994).

Additional Matter.  The surviving spouse of a deceased 
veteran may be entitled to DIC benefits as if the veteran's 
death were service connected where the veteran's death was 
not caused by his own willful misconduct and he was in 
receipt of, or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that was either:  (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death. 38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22(a) (1999).

In addition, DIC benefits may be granted if the appellant can 
establish that the veteran hypothetically would have been 
entitled to receive a retroactive 100 percent evaluation for 
the ten-year period immediately preceding his death.  See 
Green v. Brown, 10 Vet. App. 111, 118 (1997).  VA is to 
determine, based upon evidence in the veteran's claims file 
or in VA custody prior to the veteran's death, whether, had 
he brought a claim more than 10 years prior to his death, the 
veteran would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor(s) to DIC benefits under 
38 U.S.C.A. § 1318.  See Marso v. West, 13 Vet. App. 260 
(1999); Wingo v. West, 11 Vet. App. 307, 311-12 (1998); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).

A DIC claim must be well grounded (i.e., plausible).  Wingo, 
11 Vet. App. at 310; see also Murphy, 1 Vet. App. 78.  If the 
claimant has not presented a well-grounded claim, there is no 
duty to assist any further in the development of the claim.  
In the case of a claim for DIC, the claimant must allege, at 
a minimum, some theory as to why she is entitled to this 
benefit.  See Wingo, 11 Vet. App. 310 (concluding that 
appellant's section 1318 DIC claim was well grounded because 
she had shown that the veteran was rated 100 percent disabled 
until his death); see also Harvey v. Brown, 6 Vet. App. 390, 
395 (1994) (holding that appellant's section 1318 DIC claim 
was not well grounded since she had not alleged that the 
veteran was rated totally disabled prior to his death or that 
he was deprived of a total rating by a prior rating decision 
based on clear and unmistakable error).

In this case, the Board concurs with the RO's January 1999 
decision that the appellant has not presented a well-grounded 
claim for DIC benefits.  The veteran was not evaluated as 100 
percent disabled during the ten years prior to his death.  
The appellant has not argued either that the veteran was or 
should have been rated 100 percent disabled during the ten 
years prior to his death.  As the record shows that the 
veteran was never considered totally unemployable as a result 
of a service-connected disability, it follows that there are 
no rating decisions applicable to him that could be found 
clearly and unmistakably erroneous.  In sum, the record is 
devoid of evidence tending to show that the veteran should 
have been service connected and evaluated as 100 percent 
disabled for putative disability or disabilities for 10 years 
prior to his death.  

Therefore, the Board concludes that the appellant has not 
presented a plausible (i.e., well grounded) claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
record is devoid of any allegations that would render such a 
claim plausible.  The presentation of a well-grounded claim 
is a threshold issue, and the Board has no jurisdiction to 
adjudicate this claim unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

